960 F.2d 145
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard Thomas CHURCH, Plaintiff-Appellant,v.HALIFAX COUNTY JAIL;  Joe Edmonson;  W. K. Bond,Defendants-Appellees.
91-7368.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 6, 1992April 17, 1992

Bernard Thomas Church, Appellant Pro Se.  Elizabeth Kay Dillon, WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia, for Appellees.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Bernard Church noted this appeal outside of the thirty-day appeal period established by Fed.  R. App.  P. 4(a)(1) and beyond the excusable neglect period established by Fed.  R. App.  P. 4(a)(5).  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  The district court granted a motion for extension of time to appeal;  however, because the notice of appeal was filed beyond the excusable neglect period, the district court did not have jurisdiction to grant an extension.   Hensley v. Chesapeake & O. Ry., 651 F.2d 226, 228 (4th Cir. 1981).  The Appellees have moved to dismiss the appeal for lack of jurisdiction.  We agree that Church's failure to note an appeal within the limits set by Fed.  R. App.  P. 4 deprives this Court of jurisdiction.  Therefore, we dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

DISMISSED